Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 1 of 54 PageID 1643




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    BRENDA ALVAREZ,

          Plaintiff,
    v.                                       Case No. 8:19-cv-1044-T-33SPF

    LAKELAND AREA MASS TRANSIT
    DISTRICT,

         Defendant.
    ______________________________/

                                     ORDER

          This matter is before the Court on consideration of

    Defendant Lakeland Area Mass Transit District’s Motion for

    Summary Judgment (Doc. # 60), filed on April 15, 2020.

    Plaintiff Brenda Alvarez responded on May 13, 2020. (Doc. #

    65). For the reasons that follow, the Motion is granted.

    I.    Background

          Alvarez — a woman in her sixties who suffers from anxiety

    and depression — worked for the District, which operates as

    “Citrus Connection,” as a senior financial reporting analyst

    beginning on May 31, 2016. (Doc. # 60-2 at 1; Doc. # 66-20 at

    1,   24).   She    reported   directly      to   the   District’s   Chief

    Financial Officer, David Persaud. (Doc. # 60-7 at 77:13-16;

    Doc. # 60-2 at 1-2; Doc. # 66-20 at 1). Because Persaud had

    interviewed       Alvarez   before   she     was   hired,   he   had   an



                                         1
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 2 of 54 PageID 1644




    opportunity to observe her age and gender before hiring her.

    (Doc. # 60-7 at 13:17 – 24). During the job interview, one

    interviewer, Mr. Satchell, told Alvarez she was “experienced

    for this position and [had] the experience [the District]

    need[ed].”    (Id.   at   17:2-7).    Alvarez   felt   this   comment

    referred to her age because “experience comes with age.” (Id.

    at 17:8-12).

          A.     Complaint about Persaud

          Soon after Alvarez was hired, the District’s financial

    manager position (also called the controller) became vacant.

    (Id. at 121:7 – 14). The District’s Executive Director, Tom

    Phillips, encouraged Alvarez to apply for the position. (Id.

    at 122:2–20, 123:24–124:8). Persaud similarly told Alvarez

    that “the position was open and if [she] was interested to

    apply.” (Id.). For various reasons, she did not apply for the

    promotion. (Id. at 122:22-25, 124:14–125:1; Doc. # 66-20 at

    6).   Persaud    eventually   promoted    Rhonda    Carter    to   the

    controller position. (Doc. # 60-2 at 2).

          Following Carter’s promotion, Alvarez felt that Persaud

    was “less receptive of” her and she began receiving emails

    from him which she considered demeaning. (Doc. # 60-7 at

    125:2–126:11). Phillips told Alvarez that Persaud “did not

    understand why [she] was not applying for positions that would


                                      2
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 3 of 54 PageID 1645




    promote [her].” (Id. at 124:16–125:1). Nevertheless, Alvarez

    testified that she attributed the harsh emails “to the simple

    fact that [Persaud] has an issue with women” and “doesn’t

    like women questioning him.” (Id. at 126:12-18).

          On July 7, 2017, Alvarez met with Phillips to complain

    about Persaud’s conduct. (Doc. # 60-18 at 4; Doc. # 60-3 at

    ¶ 4; Doc. # 60-7 at 92:13–22). Alvarez’s complaint focused on

    Persaud’s questioning why she travelled to the District’s

    Bartow location, sending her offensive emails, and ridiculing

    her in staff meetings. (Doc. # 60-7 at 94:25–95:20). Alvarez

    attributed Persaud’s conduct to her gender, Persaud’s being

    a bully, and his disappointment that she declined to apply

    for the controller position. (Id. at 96:15–97:7). Alvarez

    described Phillips’ demeaner during this meeting as “very

    concerned” and respectful. (Id. at 98:6–17).

          Phillips assigned Steve Schaible, Director of Human

    Resources, to investigate Alvarez’s complaints. (Doc. # 60-

    18 at 4; Doc. # 60-5 at ¶ 4; Doc. # 60-3 at ¶ 5). Alvarez

    testified that she met with Schaible soon after and Schaible’s

    notes reflect that he met with Alvarez on July 14, 2017. (Doc.

    # 60-7 at 105:14 – p. 106:2; Doc. # 60-18 at 4). But, while

    Alvarez acknowledged in her affidavit that Schaible “did

    reach out to [her]” around this time, she represents that she


                                      3
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 4 of 54 PageID 1646




    did not physically meet with Schaible until July 27, 2017.

    (Doc. # 66-20 at 15-16).

          Regardless,   Alvarez testified that she repeated her

    concerns    about   Persaud’s      conduct     toward     her,   related

    Persaud’s   conduct   to   her   gender,     and    expressed    concerns

    regarding the accounting of grant expenses during this first

    meeting with Schaible. (Doc. # 60-7 at 109:24–110:9; 111:11–

    112:5). But, according to Schaible’s notes regarding the

    meeting, Alvarez initially attributed Persaud’s conduct to

    her declining to accept promotions into other positions.

    (Doc. # 60-18 at 5; Doc. # 60-7 at 118:15–25). After Schaible

    asked her whether the treatment was related to a protected

    characteristic, Alvarez associated Persaud’s conduct toward

    her with her gender. (Doc. # 60-18 at 5; Doc. # 60-7 at

    113:12–114:5, 115:19–25). Alvarez did not attribute Persaud’s

    actions to her age in her complaint to Schaible. (Doc. # 60-

    5 at ¶ 5; Doc. # 60-18 at 4-5; Doc. # 60-7 at 117:1–12).

          Alvarez   complained    to    Schaible       that   Persaud   acted

    unprofessionally by sending her emails that included other

    employees on the distribution. (Doc. # 60-18 at 5; Doc. # 60-

    7 at 113:8–11). She also complained that Persaud “humiliated,

    bullied, laughed at [her, and] made fun of [her] accounting

    knowledge” during staff meetings. (Doc. # 60-7 at 115:1 – 5;


                                       4
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 5 of 54 PageID 1647




    Doc. # 60-18 at 5). Based on these complaints, Schaible’s

    investigation “focused upon [] Persaud’s interactions with []

    Alvarez during staff meetings and his email exchanges with []

    Alvarez.” (Doc. # 60-5 at ¶ 6). When Schaible concluded the

    meeting, he requested that Alvarez advise him “if there is

    something she remembers or wants to add” and reminded her to

    provide the supporting documents she referenced during the

    interview. (Doc. # 60-18 at 5).

          Alvarez’s complaint about Persaud concerned three staff

    meetings in particular and fourteen emails from Persaud that

    Alvarez turned over to Schaible.

          The first staff meeting occurred on a specified date. In

    her answers to interrogatories, Alvarez described Persaud’s

    conduct during the meeting:

          [Persaud] singled me out by questioning an issue
          that he and I had previously discussed in his office
          . . . . As [Persaud] went around the table during
          this meeting, he brought up my observation and
          started laughing at me saying that the capital is
          reflected in fund 1 and if I knew anything about
          grant accounting, I would know this.

    (Doc. # 60-67 at 11).

          The second staff meeting occurred June 1, 2017. (Doc. #

    60-7 at 182:13–183:12; Doc. # 60-31). Alvarez described the

    incident:




                                      5
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 6 of 54 PageID 1648




          There was [a] credit balance because the journal
          entry wasn’t made. And it crossed over years. And,
          so it showed up on this report. And, so [Persaud]
          started laughing at me, asking me what was I going
          to do with this journal entry; why, Ms. Alvarez, is
          there a credit in this expense account. Accountants
          know you can’t have a credit in an expense account.
          So what are you going to do about it.

    (Doc. # 60-7 at 185:12–20, 187:19–188:1; Doc. # 60-32).

          The third and final relevant staff meeting took place on

    July 24, 2017. (Doc. # 60-18 at 7). In relevant part, Alvarez

    described the incident as:

          [Persaud] went around the table . . . . [Persaud]
          comes to me . . . [and] [o]ut of the blue he says,
          you are [employee Elizabeth Rocha’s] backup in
          Bartow, right[?] I said, no, not anymore. [Persaud]
          said, why; you are supposed to be her backup and be
          in Bartow. Why are you not in Bartow? I said,
          because of your e-mail. [Persaud] said, I did not
          tell you to not be in Bartow. I said, your e-mail
          expressed concern about me being in Bartow with the
          implication my time was better utilized being in
          Lakeland. [Persaud] said, I never told you that. I
          am confused. Then he asked me when I would have the
          T.D. financials ready. I told him I was waiting on
          journal entries. When Regina . . . said, she is
          waiting on my journal entries, [Persaud] dropped
          the conversation.

    (Doc. # 60-7 at 216:21–218:7; Doc. # 60-38).

          During   his   investigation,    Schaible    interviewed    ten

    employees who were present at the July 24 staff meeting. (Doc.

    # 60-18 at 7-11). These employees confirmed that Persaud had

    been “stern” with Alvarez at the staff meeting, but “did not

    yell.” (Id. at 8). Only one employee remarked that Persaud


                                      6
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 7 of 54 PageID 1649




    treats women differently than men. Specifically, employee

    Regina Mauras told Schaible that Persaud “tends to be abrupt

    in group settings, especially with females and not with

    males.” (Id. at 10). Additionally, Ms. Mauras has provided an

    affidavit, averring that Persaud “brutally picked on” Alvarez

    at this staff meeting by “rais[ing] his voice to her, and

    belittl[ing] her in front of the entire staff.” (Doc. # 66-

    22 at 3). Ms. Mauras also stated that she has “seen and heard

    of other women being belittled and crying at the hands of []

    Persaud.” (Id. at 6).

          Alvarez identified fourteen emails from Persaud when she

    complained to Schaible. For example, in one email, from

    November 10, 2016, Persaud wrote, among other things, “No

    attachment — that is not a professional way to respond to an

    assignment.” (Doc. # 60-26). Persaud’s November 18, 2016,

    email included the sentence “Who authorized these changes.”

    (Doc. # 60-27). Alvarez considered the email offensive in

    tone. (Doc. # 60-7 at 174:24-175:2). She testified this email

    was significant because Persaud would tell Alvarez that she

    “had no . . . authorization to make [certain] changes” because

    Persaud was “in charge of finance and everything will go

    through him.” (Id. at 173:12-19).




                                      7
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 8 of 54 PageID 1650




           In   a   March     20,    2017,    email,     Persaud   responded    to

    Alvarez’s       request    for   additional      training      regarding    the

    Trapeze     computer      program.       (Doc.   #   60-30).   His   response

    included: “It would be helpful to understand what you are

    requesting . . . . Given this request is financial in nature

    I am still not convinced [of] your motive.” (Id.). Alvarez

    was offended that Persaud questioned her motive for wanting

    the training. (Doc. # 60-7 at 181:8-182:8).

           On June 1, 2017, Persaud sent an email to Alvarez that

    included: “[There is] confusion with recording capital versus

    operating expenses.” (Doc. # 60-31; Doc. # 60-7 at 182:9–24).

    Alvarez believed this email significant because it referenced

    the June 1 staff meeting in which she felt Persaud had

    humiliated her. (Doc. # 60-7 at 182:9 – 24). A few weeks

    later, on June 28, 2017, Persaud responded to Alvarez’s email

    regarding why she had missed a grant meeting. (Doc. # 60-33;

    Doc.   #    60-7   at     190:3–20).      Persaud’s    email    included,   “I

    understood, in the future my meeting takes priority, no

    exceptions.” (Doc. # 60-33). Alvarez testified that this

    email was evidence of Persaud harassing her. (Doc. # 60-7 at

    190:21–191:7).

           Soon after, on July 6, 2017, Persaud emailed Alvarez the

    following: “I am not sure why you are in Bartow so frequent.


                                             8
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 9 of 54 PageID 1651




    I know you are covering for [Ms. Rocha] on the TD data, but

    do you have to be there[?] I am just curious because of the

    required travel. It would be helpful if you will communicate

    these matters to me in [a] respectful way.” (Doc. # 60-35 at

    2). Alvarez interpreted this language as Persaud instructing

    her not to travel to Bartow — leading to the dispute between

    Alvarez and Persaud during the July 24, 2017, staff meeting.

    (Doc. # 60-7 at 208:12–21).

          Alvarez responded to this email on July 7, stating that

    she always informed Persaud about her trips to Bartow and

    requesting that Persaud “try to treat [Alvarez] with respect

    and professionalism, as [he] do[es] other employees.” (Doc.

    # 60-35 at 1-2). Persaud replied: “It appears that since the

    office restructuring at the modular, you are very bitter with

    your office environment. If you seriously believe you are

    single[d] out and treated different[ly] then you need to

    address this matter in accordance with the District Human

    Resources policy.” (Id. at 1). Alvarez believed this comment

    was evidence of Persaud harassing her by changing the location

    of her desk within her workspace to a place where “everybody

    could see [her]” to keep track of her. (Doc. # 60-7 at 204:12–

    205:10). This was the final email Alvarez identified in her

    complaint to Schaible.


                                      9
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 10 of 54 PageID 1652




           According to Schaible’s notes, he interviewed Persaud

    following Alvarez’s initial interview. (Doc. # 60-18 at 6).

    Schaible’s notes reflect that Persaud denied treating his

    female coworkers differently than male coworkers. (Id.). He

    allegedly asserted that “he treats everyone the same and holds

    them     responsible   for   their     work.”   (Id.).    But    Persaud

    testified that he was not interviewed by Schaible. (Doc. #

    66-14 at 83:18-22).

           During the investigation, Alvarez was instructed to

    report directly to the controller, Ms. Carter. (Doc. # 60-40

    at 235:21–236:3). On August 7, 2017, Persaud reorganized the

    finance department, permanently placing Alvarez and three

    coworkers under Carter’s direct supervision. (Doc. # 60-41;

    Doc. # 60-40 at 235:9–20). Although Alvarez did not want to

    report     directly    to    Persaud    anymore,    she    was     still

    disappointed with the reorganization. (Id. at 236:12-237:7).

    She wanted to be supervised by Aaron Dunn rather than Ms.

    Carter. (Id.; Doc. # 60-7 at 222:9-22). Alvarez testified

    that working under Ms. Carter “was no different than working

    under [] Persaud” because Ms. Carter would do “everything

    that [Persaud] would tell her to do.” (Doc. # 60-40 at 236:12-

    237:7).




                                      10
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 11 of 54 PageID 1653




          After the reorganization, Alvarez stopped taking her

    work to Persaud, and could not recall any direct conversations

    or email exchanges thereafter. (Doc. # 60-40 at 310:18–24,

    312:3–8).    But   she   testified     she   still   had   unpleasant

    interactions with Persaud after the reorganization:

          When I would be in the same building with [Persaud],
          he would stare at me, he would glare at me. He knew
          what time I left every day. And he would stand out
          on the sidewalk, walking back and forth on the
          sidewalk. And I finally just waited until he got
          tired of pacing the sidewalk and waiting for me.

    (Id. at 311:5-14).

          Schaible concluded his investigation and found that

    Persaud acted unprofessionally by sending emails to Alvarez

    that contained unnecessary remarks and were unnecessarily

    circulated to other employees. (Doc. # 60-18 at 2). Thus,

    “Alvarez’s allegations of unprofessional communication by []

    Persaud [were] confirmed.” (Id.). Schaible recommended that

    the Executive Director issue a counseling to Persaud with

    respect to that conduct. (Id. at 3). As a result, Persaud

    received a counseling on this issue on July 27, 2017. (Doc.

    # 60-4; Doc. # 60-3 at ¶ 6).

          But Schaible did not confirm Alvarez’s complaint that

    Persaud bullied her or discriminated against her because of

    her gender. (Doc. # 60-18 at 2). As Alvarez had not complained



                                      11
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 12 of 54 PageID 1654




    of    any    alleged     age     discrimination      to     Schaible,   his

    investigation made no finding regarding age discrimination.

    (Id. at 2; Doc. # 60-5 at ¶ 8).

          Alvarez was deeply disappointed in how Schaible treated

    her   and    conducted    the     investigation.     She     averred    that

    Schaible ran the interview with her “like an interrogation.”

    (Doc. # 66-20 at 15). Alvarez was afraid of and intimidated

    by Schaible. (Id.). According to Alvarez, she “was especially

    frightened when [] Schaible came to [her] desk, demanding

    [she] report to him, standing over [her] military fashion

    with arms folded across his chest, feet apart and extremely

    close to [her].” (Id. at 15-16).

          B.     Co-Worker Complaint against Alvarez

          On    July   26,   2017,    while   Schaible    was    investigating

    Alvarez’s     complaint        against    Persaud,    another     District

    employee — Elizabeth Rocha — complained to Schaible about

    Alvarez. (Doc. # 60-18 at 12; Doc. # 60-40 at 252:5–14).

    According to Rocha, she had trained Alvarez to perform Rocha’s

    duties, including TD invoicing, while Rocha was on vacation.

    (Doc. # 60-18 at 12). When she returned from vacation, she

    discovered that Alvarez had failed to perform an invoicing

    task. (Id.; Doc. # 60-40 at 252:5–14).




                                         12
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 13 of 54 PageID 1655




          According to Alvarez, in February 2017, Rocha advised

    Persaud of her plans to travel out of the country during the

    summer. (Doc. # 60-42 at 4 – 5; Doc. # 60-40 at 240:21–242:9).

    Persaud approved the requested vacation and directed Rocha to

    coordinate with Alvarez to assist Rocha while on vacation.

    (Doc. # 60-42 at 4). Rocha forwarded Persaud’s approval of

    vacation and direction to coordinate to Alvarez; Alvarez

    acknowledged      receipt   and   her    understanding      of   Persaud’s

    directive. (Id. at 1-3; Doc. # 60-40 at 243:12–16). Rocha and

    Alvarez met in order for Rocha to train Alvarez to perform

    Rocha’s duties while on vacation. (Doc. # 60-40 at 244:13–

    245:6). On June 1, 2017, Rocha wrote directly to Persaud and

    Alvarez and copied others, reminding them of her vacation

    plans and offering them “a refresher on [her] tasks . . . in

    order to ensure [her] functions [would be] covered.” (Id. at

    248:19–250:3; Doc. # 60-43 at 1). Alvarez did not contact

    Rocha in response to that offer. (Doc. # 60-43 at 1; Doc. #

    60-40 at 249:24-250:1).

          Alvarez admitted she did not perform the invoicing, but

    she alleges that Rocha lied about training her with respect

    to invoicing. (Doc. # 60-40 at 253:6–254:19; Doc. # 66-20 at

    17;   Doc.    #    60-18    at    13).    Nevertheless,      during      the

    investigation,     Alvarez   stated      she   understood    she   was   to


                                        13
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 14 of 54 PageID 1656




    “support TD 100%” but perceived Persaud’s email questioning

    her travel to Bartow to be an instruction to discontinue that

    support. (Doc. # 60-18 at 13). Schaible ultimately found

    Alvarez’s    interpretation      of    Persaud’s       email   contradicted

    Persaud’s actual statements. (Id. at 2).

           Schaible’s   investigation          confirmed    Rocha’s   complaint

    against Alvarez regarding her failure to perform Rocha’s

    invoicing function during her vacation. (Id.). Thus, Schaible

    recommended that Alvarez be issued corrective action for

    failing to meet performance expectations. (Id. at 3). On

    August 7, 2017, Alvarez was issued a “Counseling Statement

    (Written    Warning)”     with    respect        to    this    failure    of

    performance. (Doc. # 60-44; Doc. # 60-40 at 257:5–11). This

    written warning was the only discipline issued to Alvarez

    during her employment and was not accompanied by any other

    loss or benefit of employment such as title change or reduced

    pay. (Doc. # 60-40 at 260:25–261:9).

           C.   Other Issues During Alvarez’s Employment

           After Alvarez made her complaint about Persaud, she

    still experienced unpleasant work circumstances. She alleges

    Phillips denied her a promised raise, and Persaud excluded

    her from a grant meeting on September 20, 2017, excluded her

    from   unidentified     staff    meetings,      micromanaged      her    work


                                          14
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 15 of 54 PageID 1657




    through her supervisor, glared at her, and paced the sidewalk

    when she arrived to and left from work. (Doc. # 60-67 at 23-

    25, 28; Doc. # 60-40 at 344:16–345:4; Doc. # 66-20 at 19). As

    a result of her working environment both before and after she

    complained about Persaud, Alvarez “was often so anxious and

    upset at work that [she] became physically ill.” (Doc. # 66-

    20 at 8). Alvarez testified that she was fearful that Persaud

    or Schaible would attack her. (Doc. # 60-40 at 343:12-344:24,

    345:5-22).

            As mentioned above, Alvarez felt that she was denied a

    promised raise by Phillips. (Doc. # 29 at 6; Doc. # 60-67 at

    28). Alvarez maintains that she first requested a raise in

    September 2016. (Doc. # 60-67 at 28). According to Alvarez,

    Phillips told her she would receive a raise the following

    year.     (Id.).    Subsequently,        she   requested     a   raise

    approximately six weeks prior to being “forced to resign.”

    (Id.). Phillips eventually told her she would receive a raise

    in September 2017. (Id.). Phillips effectuated               Alvarez’s

    raise on October 1, 2017, at which time her salary was

    increased by 2.25%. (Doc. # 60-5 at ¶ 11). Alvarez received

    the same increase as most of her male coworkers.

            One   exception   was   Rodney    Wetzel,   who    received   a

    $6,000.00 raise. (Doc. # 60-67 at 14). Wetzel was senior


                                      15
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 16 of 54 PageID 1658




    planner    for   the     District,        a   position   which   Phillips

    considered critical to the District’s specialized grants

    program. (Doc. # 60-3 at ¶ 10). In August 2018, long after

    Alvarez’s employment with the District ended, Wetzel advised

    Phillips of his intent to accept a job with a different

    agency. (Id. at ¶ 9). Phillips was vested with authority to

    raise Wetzel’s salary within the position’s prescribed wage

    range. (Id. at ¶ 11). Phillips exercised his discretion to do

    so in order maintain Wetzel’s employment at the District.

    (Id.). Phillips has not made similar adjustments to any other

    employee’s wages, male or female, during Alvarez’s tenure

    with the District. (Id. at ¶ 12).

          With respect to Persaud’s alleged exclusion of Alvarez

    from a grant meeting on September 20, 2017, and additional

    staff meetings, Persaud’s executive assistant, Debbie Moore,

    was   responsible      for   sending      out   “‘evites’   to   an   email

    distribution list labeled ‘Finance Group.’” (Doc. # 60-6 at

    1). “This was the process by which [] Persaud’s finance staff

    was invited to staff and grant meetings.” (Id.). Alvarez’s

    “email address was included in the Finance Group distribution

    list.” (Id. at 2).

          Moore averred that she “never removed [] Alvarez’s email

    address from the Finance Group distribution list.” (Id.).


                                         16
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 17 of 54 PageID 1659




    Moore was “never instructed or ordered to exclude [] Alvarez

    from any finance or grant meetings.” (Id.). In fact, in

    September 2017, Persaud noticed Alvarez failed to attend a

    staff meeting and inquired whether Moore knew why she was

    absent. (Id.). Moore checked the Finance Group distribution

    list and “Alvarez’s address was still on the list.” (Id.).

          Regarding        Persaud’s    conduct      of    directing    Carter      to

    micromanage Alvarez, glaring at her, and pacing the sidewalk

    when Alvarez arrived to and left from work, Persaud denies

    the allegations. (Doc. # 60-2 at 2).

          In her affidavit, Alvarez averred that the District’s

    “chain     of   command     treated       male      employees     and     younger

    employees       with    significantly         more     respect     than     older

    females.” (Doc. # 66-20 at 3). She alleges that Persaud and

    Phillips both “allowed male employees and younger females,”

    including “Rodney Wetzel and Joe Chaney, as well as Debbie

    Moore,   Marci     Harrison,       Kelly      Sauzo,    Lisa    Harris,     Julie

    Jencks, and Daisy Manjarres,” “more freedom.” (Id. at 3-4).

    These individuals were “allowed to have a more flexible

    schedule    and    their    attendance        and     whereabouts       were   not

    scrutinized.”      (Id.     at     4).     Additionally,        Persaud     “made

    derogatory and sexual comments about women, specifically

    about Debbie Moore’s backside and breasts.” (Id.).


                                             17
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 18 of 54 PageID 1660




          Alvarez also averred that she experienced “hostilities

    related to [her] age.” (Doc. # 66-20 at 4). To support this

    assertion, she points to the comment during her job interview

    that she had the experience needed for the position. (Id.).

    Additionally,     Marci   Harrison,     an      HR     employee   for    the

    District, commented that she was “shocked that [Alvarez] was

    able to run as much as [she did] ‘at [her] age’” and that

    Alvarez “looked pretty good for [her] age and was thin for

    [her] age.” (Id.).

          D.    Request for FMLA Leave

          Alvarez avers she put a completed request for FMLA leave

    in Schaible’s mailbox on September 7, 2017. (Doc. # 66-20 at

    24). Schaible denied receiving the request. (Id.).

          On September 18, 2017, Alvarez advised Schaible of her

    desire to use FMLA-provided sick leave based on anxiety. (Doc.

    # 60-62 at 1; Doc. # 60-40 at 355:9–16; Doc. # 60-53 at 1).

    On the same day, Schaible provided Alvarez with a Department

    of   Labor,   Certification     of     Health        Care   Provider    form

    (physician’s certification) and explained her responsibility

    to have her physician fill it out in order to be approved for

    FMLA leave. (Doc. # 60-53). A few days later, on September

    22, 2017, Schaible notified Alvarez that she was eligible for

    FMLA leave. (Doc. # 60-54 at 1-3; Doc. # 60-5 at ¶ 9).


                                      18
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 19 of 54 PageID 1661




           Alvarez understood that her “[f]ailure to provide a

    complete and sufficient medical certification [could] result

    in a denial of [her] FMLA request.” (Doc. # 60-51 at 1; Doc.

    # 60-40 at 295:8-296:20).

           Alvarez     submitted       to     Schaible        a      physician’s

    certification that her physician, Dr. Haggerty, had filled

    out. (Doc. # 60-51; Doc. # 60-40 at 294:4–24, 298:8–14). But

    the certification lacked contact information for the health

    care   provider,    provided   a    vague      description     of     the   job

    functions Alvarez was unable to perform, and insufficiently

    indicated    the   estimated   time      of    leave.    (Doc.    #   60-51).

    Specifically,      the   certification        stated    that   Alvarez      was

    unable to perform functions “that require concentration or

    close work with certain other employees,” and “needs to remove

    from toxic environment temporarily.” (Id. at 2-3). When asked

    to “estimate the beginning and ending dates for the period of

    incapacity,” the doctor wrote “1 day at a time.” (Id. at 3).

    The certification also stated that Alvarez had been to another

    health care provider for evaluation or treatment, but it did

    not “state the nature of such treatments and expected duration

    of treatment.” (Id. at 2).

           On September 27, 2017, Schaible advised Alvarez of these

    deficiencies       and    described       the     specific       additional


                                        19
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 20 of 54 PageID 1662




    information      required      “in     order    to    determine       [her]     FMLA

    status.” (Doc. # 60-55; Doc. # 60-5 at ¶ 10).

            According to Alvarez, she “submitted even more FMLA

    paperwork on September 28, 2017.” (Doc. # 66-20 at 25). She

    also advised Schaible on October 1, 2017, that her “doctor

    does not understand why he would not accept the documents”

    she had previously provided. (Id.). The record contains a

    medical    certification        form     —    the    original     certification

    Alvarez    provided     to     the     District,        but    with     additional

    information filled in. (Doc. # 60-56). It is unclear when

    Alvarez turned this amended certification in to the District

    and the amended certification does not state the date the

    additional information was added. (Id.).

            The amended certification stated that Alvarez was not

    actually    referred      to    another        health      care   provider      for

    evaluation      or   treatment.        (Id.    at    2).   Regarding      the    job

    functions       Alvarez        could     not        perform,      the     amended

    certification added the words “all current job functions”

    after     the    previous        description          “ones       that    require

    concentration or close work with certain other employees.”

    (Id.). But the amended certification did not add all the

    required     additional        information.          For   example,       Schaible

    explained in response to the original certification that the


                                            20
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 21 of 54 PageID 1663




    doctor needed to “specify the estimated beginning and ending

    dates for the period of incapacity.” (Doc. # 60-55 at 2).

    Yet,    the   amended    certification       did   not   provide   this

    information; instead, the original certification’s answer —

    “1 day at a time” — remains. (Doc. # 60-56 at 3).

           On October 13, 2017, Schaible sent Alvarez a letter,

    stating that she had not submitted an amended physician’s

    certification    and    instructing    her    to   submit   an   amended

    certification by October 20, 2017. (Doc. # 60-61; Doc. # 60-

    40 at 350:19–351:4). The letter said, in relevant part,

           We are confused by your intentions. We are giving
           you an extension but if we do not receive
           information requested in the Notice of Eligibility
           and Rights and Responsibilities (that we asked for
           on September 28th) by close of business on October
           20, 2017, we will [have] no other option than to
           treat your time off unexcused absences under our
           normal   time   and   attendance   policies   and,
           unfortunately, your position may need to be
           permanently replaced at that time.

    (Doc. # 60-61 at 2). Schaible reiterated the same information

    in an October 13, 2017, email to Alvarez. (Doc. # 60-62 at

    2). However, that email stated that, if Alvarez failed to

    provide a sufficient medical certification by October 20, the

    District “will permanently replace [her] position.” (Id.).

           On October 14, 2017, Alvarez responded to Schaible’s

    correspondence advising him that her doctor was processing



                                      21
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 22 of 54 PageID 1664




    the FMLA paperwork. (Doc. # 60-62 at 1-2; Doc. # 60-40 at

    356:17–20,    357:17–23).    She   also   expressed   her     intent   to

    return to the District following the exhaustion of her FMLA

    leave. (Doc. # 60-40 at 358:23–359:10).

          Despite   this,   Alvarez    failed   to   provide     an   amended

    physician’s certification to the District. (Doc. # 60-64;

    Doc. # 60-40 at 369:6–24). Further, Alvarez failed to return

    to work after September 28, 2017. (Doc. # 60-64) Therefore,

    Citrus Connection discharged her on December 26, 2017, for

    job abandonment. (Id.). Alvarez, who was over sixty years old

    at this time, was replaced by Sholpan Grover, a “substantially

    younger [woman] . . . approximately [forty] years old.” (Doc.

    # 66-20 at 1, 27).

          E.    Procedural History

          Alvarez initiated this action in state court, and the

    District removed the case to this Court on April 30, 2019.

    (Doc. # 1). Alvarez filed the second amended complaint — the

    operative complaint — on July 11, 2019. (Doc. # 29). The

    second amended complaint asserts numerous counts: gender-

    based disparate treatment in violation of Title VII (Count

    I); gender-based disparate treatment in violation of the

    Florida    Civil   Rights   Act    (FCRA)   (Count    II);    age-based

    disparate treatment in violation of the Age Discrimination in


                                       22
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 23 of 54 PageID 1665




    Employment    Act    (ADEA)   (Count    III);   age-based   disparate

    treatment in violation of the FCRA (Count IV); constructive

    discharge under Title VII (Count V); constructive discharge

    under the ADEA (Count VI); constructive discharge under the

    FCRA (Count VII); retaliation in violation of Title VII (Count

    VIII); retaliation in violation of the ADEA (Count IX);

    retaliation in violation of the FCRA (Count X); Family and

    Medical    Leave    Act   (FMLA)   interference   (Count    XI);   and

    retaliation in violation of the FMLA (Count XII). (Id.).

          After the Court denied the District’s motion to dismiss

    (Doc. # 36), the District filed its answer. (Doc. # 37). The

    case proceeded through discovery. Now, the District seeks

    summary judgment on all claims. (Doc. # 60). The Motion is

    ripe for review.

    II.   Legal Standard

          Summary judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.”            Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude

    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).


                                       23
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 24 of 54 PageID 1666




          An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving

    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

    (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

    317, 323 (1986)). “When a moving party has discharged its

    burden,    the   non-moving   party    must    then   ‘go   beyond   the

    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers    to    interrogatories,      and    admissions    on   file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

          If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to

    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344


                                      24
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 25 of 54 PageID 1667




    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference

    from the facts, and if that inference introduces a genuine

    issue of material fact, the court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    conclusional    allegations,”     summary   judgment   is   not   only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

    (11th Cir. 1981).

    III. Analysis

          The District seeks summary judgment on all counts.

          A.    Attempt to Raise Hostile Work Environment Claims

          The   Court   begins   by   addressing    Alvarez’s   improper

    attempt to raise claims premised on a hostile work environment

    theory. In her response to the Motion for Summary Judgment,

    Alvarez asserts that she has a hostile work environment claim

    under Title VII, as well as a claim for a “retaliatory hostile

    work environment.” (Doc. # 65 at 28-29, 31).

          The problem is that Alvarez previously represented to

    this Court that she was not premising any of her claims on a

    hostile work environment theory. Indeed, in her August 21,

    2019, response to the District’s motion to dismiss the second


                                      25
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 26 of 54 PageID 1668




    amended complaint, Alvarez wrote that “she is not bringing

    hostile work environment claims,” thereby rendering moot the

    District’s arguments concerning hostile work environment.

    (Doc. # 35 at 17-18). Alvarez also wrote: “‘Plaintiff is not

    bringing a hostile work environment claim.’ To the extent

    that Defendant still chooses to infer one from its reading of

    the [s]econd [a]mended [c]omplaint, such a claim is here

    withdrawn.” (Id. at 5). Finally, she “[r]epeat[ed] that she

    here is not bringing a hostile work environment claim.” (Id.

    at 6).

          The Court took these unequivocal statements seriously.

    Thus, in the Order denying the motion to dismiss the second

    amended complaint, the Court wrote: “Alvarez clarifies that

    she is not bringing a claim for hostile work environment under

    any statute. Therefore, no separate counts for hostile work

    environment were required.” (Doc. # 36 at 8). The Court held

    that the District’s arguments regarding the hostile work

    environment theory in relation to the discrimination claims

    were “unnecessary” because “Alvarez states in her response

    that she is not bringing these — or any — claims under the

    hostile work environment theory.” (Id. at 13). Regarding the

    retaliation    claims,   the   Court   again   relied   on   Alvarez’s




                                      26
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 27 of 54 PageID 1669




    representation that she was not proceeding under the hostile

    work environment theory:

          the District’s argument for dismissal is primarily
          that Alvarez has failed to specify whether she is
          proceeding on these [retaliation] claims under a
          hostile work environment theory or otherwise. But,
          again, Alvarez has clarified that she is not
          bringing   any  claims   under   a  hostile   work
          environment theory. The District’s concern over
          this issue is thus moot.

    (Id. at 16).

          Despite her previous representations to the Court, which

    the Court relied on in determining whether the second amended

    complaint was subject to dismissal, Alvarez now attempts to

    rely on the hostile work environment theory for both her

    gender discrimination and retaliation claims.

          Not    only    is    such   conduct    impermissible,     it    is

    potentially     sanctionable.     However,   the   Court   will      give

    Alvarez’s experienced counsel the benefit of the doubt and

    merely      ignore   her    arguments   regarding     hostile        work

    environment, which she had so vehemently waived earlier in

    this litigation. Alvarez’s arguments concerning hostile work

    environment are estopped.




                                       27
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 28 of 54 PageID 1670




          B.    Title VII and FCRA Gender Discrimination1

          In Counts I and II, Alvarez asserts claims for gender

    discrimination in violation of Title VII and the FCRA. (Doc.

    # 29 at 8-11).

          Under Title VII, it is unlawful for an employer “to

    discriminate    against     any   individual   with   respect   to    his

    compensation, terms, conditions, or privileges of employment,

    because of such individual’s race, color, religion, sex, or

    national origin.” 42 U.S.C. § 2000e–2(a)(1). A plaintiff may

    establish    his    Title   VII    claim    with   either    direct   or

    circumstantial evidence of discrimination.             Wilson v. B/E

    Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004)(citing

    Schoenfeld v. Babbitt, 168 F.3d 1257, 1266 (11th Cir. 1999)).

    Alvarez relies on circumstantial evidence to establish her

    claim.

          In analyzing allegations of single-motive discrimination

    supported by circumstantial evidence, the Court often — but

    not   exclusively    —   follows    the    burden-shifting    framework


    1 “The Florida courts have held that decisions construing
    Title VII are applicable when considering claims under the
    Florida Civil Rights Act, because the Florida act was
    patterned after Title VII.” Harper v. Blockbuster Entm’t
    Corp., 139 F.3d 1385, 1387 (11th Cir. 1998). Indeed, “[n]o
    Florida court has interpreted the Florida statute to impose
    substantive liability where Title VII does not.” Id. Thus,
    the Court can address both claims with the same analysis.


                                       28
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 29 of 54 PageID 1671




    established in McDonnell Douglas Corp. v. Green, 411 U.S. 792

    (1973), and its progeny. See Marcelin v. Eckerd Corp. of Fla.,

    No. 8:04-cv-491-T-17MAP, 2006 WL 923745, at *4 (M.D. Fla.

    Apr. 10, 2006)(citing Tex. Dep’t of Cmty. Affairs v. Burdine,

    450 U.S. 248 (1981)). Under the McDonnell Douglas framework,

    the plaintiff bears the initial burden of establishing a prima

    facie case of discrimination, which creates a rebuttable

    presumption that the employer acted illegally.                        McDonnell

    Douglas,         411    U.S.   at    802–03.     Once    the   plaintiff    has

    established a prima facie case, the burden shifts to the

    defendant. Id.; Dickinson v. Springhill Hosps., Inc., 187 F.

    App’x 937, 939 (11th Cir. 2006).

            To establish a prima facie case of disparate treatment

    under     the      McDonnell         Douglas     framework,     Alvarez    must

    demonstrate that she: “(1) belongs to a protected class; (2)

    suffered an adverse employment action; (3) was qualified to

    do   [her]       job;    and   (4)    was    treated    less   favorably   than

    similarly situated employees outside of the protected class.”

    Martin v. Rumsfeld, 137 F. App’x 324, 325 (11th Cir. 2005).

            The District challenges the second and fourth elements

    of Alvarez’s gender discrimination claims under McDonnell

    Douglas      —    the    adverse     employment     action     and   comparator

    elements. (Doc. # 60 at 20).


                                                29
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 30 of 54 PageID 1672




          “[T]o prove adverse employment action in a case under

    Title VII’s anti-discrimination clause, an employee must show

    a serious and material change in the terms, conditions, or

    privileges of employment.” Davis v. Town of Lake Park, 245

    F.3d 1232, 1239 (11th Cir. 2001). “An adverse employment

    action is an ultimate employment decision, such as discharge

    or   failure      to    hire,   or   other    conduct      that   alters    the

    employee’s compensation, terms, conditions, or privileges of

    employment, deprives him or her of employment opportunities,

    or adversely affects his or her status as an employee.” Gupta

    v.   Fla.   Bd.    of    Regents,    212     F.3d   571,    587   (11th    Cir.

    2000)(citation and internal quotation marks omitted). “[T]he

    employee’s subjective view of the significance and adversity

    of the employer’s action is not controlling; the employment

    action must be materially adverse as viewed by a reasonable

    person in the circumstances.” Davis, 245 F.3d at 1239. “If an

    action has no effect on an employee, it is not an adverse

    employment action.” Clark v. Potter, 232 F. App’x 895, 896

    (11th Cir. 2007).

          The District summarizes the alleged adverse employment

    actions identified by Alvarez in her operative complaint:

          Persaud sending her emails which offended her and
          which included coworkers on the distribution;
          Persaud making disrespectful statements to her


                                          30
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 31 of 54 PageID 1673




          during   staff   and  finance   meetings;   Persaud
          excluding her from a staff meeting; Persaud glaring
          at her and pacing the sidewalk when she arrived and
          left work; coworker, Rocha complaining that she
          failed to perform Rocha’s duties while on vacation;
          supervisor, Carter issuing a written warning for
          failing to cover for Rocha; Carter micromanaging
          her; Schaible’s aggressive demands for her to
          attend interviews and produce documents supporting
          her complaints against Persaud; Schaible requiring
          additional   information   with   respect  to   the
          physician’s certification; and Phillips denying her
          a raise.

    (Doc. # 60 at 21).

          But, in her response, Alvarez only raises two adverse

    employment actions — her alleged termination and her alleged

    constructive discharge. (Doc. # 65 at 24-25). Thus, Alvarez

    has abandoned any other potential adverse employment action

    as the basis of her discrimination claims. See Gossard v. JP

    Morgan Chase & Co., 612 F. Supp. 2d 1242, 1249 (S.D. Fla.

    2009)(“In her Response to the instant Motion, termination is

    the   only    adverse   employment     action   of    which   Plaintiff

    complains for her discrimination claims. Thus, she has waived

    all other allegations of adverse employment actions for her

    discrimination claims.”), aff’d, 389 F. App’x 936 (11th Cir.

    2010).

          As discussed in greater depth in Section F, infra,

    Alvarez      cannot   establish   her    claims      for   constructive

    discharge. Thus, she cannot proceed on the basis that the


                                      31
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 32 of 54 PageID 1674




    adverse employment action she faced was her constructive

    discharge.      Regarding   her   allegation   of     termination,    the

    October 13, 2017, letter from Schaible did not terminate

    Alvarez’s employment. (Doc. # 60-61). Rather, that document

    indicates that Alvarez’s employment would be terminated if

    she    failed     to   provide    the    additional      required    FMLA

    certification by October 20, 2017. (Id.). When Alvarez failed

    to provide the necessary medical paperwork or return to work,

    her employment was eventually terminated in December 2017 for

    job abandonment. (Doc. # 60-64). Still, because the District

    did eventually terminate her employment, the termination in

    December 2017 does qualify as an adverse employment action.

          The District argues that Alvarez cannot present any

    comparators who did not face adverse employment actions for

    engaging in similar conduct as Alvarez. (Doc. # 60 at 24).

    Indeed, Alvarez does not point to comparators in her response.

    (Doc. # 65 at 26-27).

          Rather, Alvarez emphasizes that she does not need to

    present    comparators      because     the   Eleventh     Circuit    has

    announced another method of establishing a prima facie case

    of discrimination besides the McDonnell Douglas framework.

    (Id.). On this point, Alvarez is correct. While the District




                                       32
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 33 of 54 PageID 1675




    takes a dim view of the “convincing mosaic” case law, such

    precedent is binding on the Court.

           Alvarez     “may     establish         a    ‘convincing          mosaic’    [of

    discrimination] with ‘evidence that demonstrates, among other

    things, (1) suspicious timing, ambiguous statements . . . ,

    and    other   bits    and      pieces    from       which    an     inference      of

    discriminatory intent might be drawn, (2) systematically

    better treatment of similarly situated employees, and (3)

    that the employer’s justification is pretextual.’” Melvin v.

    Fed. Express Corp., No. 19-11872, 2020 WL 2568376, at *3 (11th

    Cir. May 21, 2020)(quoting Lewis v. City of Union City, 934

    F.3d 1169, 1185 (11th Cir. 2019)).

           Regarding      pretext,        “[a]        plaintiff    may       create     an

    inference of discriminatory intent ‘by showing that [the

    employer’s] proffered reasons are not credible.’” Melvin,

    2020   WL   2568376,       at    *5   (quoting       Alvarez       v.    Royal    Atl.

    Developers, Inc., 610 F.3d 1253, 1265 (11th Cir. 2010)). “To

    show than an employer’s reason is not credible, the plaintiff

    ‘must meet that reason head on and rebut it,’ demonstrating

    ‘weaknesses,               implausibilities,                   inconsistencies,

    incoherencies,        or        contradictions         in      the        employer’s

    rationale.’” Id. (citations omitted). “But plaintiffs may not

    recast the reason or merely quarrel with its wisdom.” Id. “It


                                             33
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 34 of 54 PageID 1676




    is   not    [the   Court’s]    role   to    second-guess     the   business

    decisions of employers.” Id.

          Alvarez argues she has presented a “convincing mosaic”

    of    circumstantial     evidence          of   gender     discrimination.

    According to her:

          The workplace was so permeated with discriminatory
          animus that several witnesses were able to testify
          about it with specificity. Ms. Mauras stated that
          [] Persaud treated Plaintiff “brutally” during the
          meetings he did not exclude her from, and that his
          conduct was based on her gender. Many have
          testified that [] Persaud would never treat a male
          employee the way he treated [Alvarez].

    (Doc. # 65 at 27).

          The    Court   disagrees    with      Alvarez   that   the   evidence

    before the Court is sufficient to create a triable issue of

    the District’s alleged discriminatory intent. Here, there is

    no dispute that Persaud occasionally spoke to Alvarez in a

    harsh manner, but there is not sufficient evidence to suggest

    Alvarez’s termination was actually based on her gender. When

    Alvarez     complained    to    HR    about     Persaud,     the   District

    investigated her allegations. Although Alvarez disapproved of

    Schaible’s methods and demeanor and the District concluded

    that Persaud did not discriminate against Alvarez, it did

    conclude that Persaud was disrespectful in his emails and

    disciplined him accordingly. The generalized allegations that



                                          34
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 35 of 54 PageID 1677




    Persaud spoke harshly to other female employees, but rarely

    to male employees, are not sufficient to raise an inference

    of unlawful discrimination.

          More importantly, there is not sufficient evidence that

    the District’s reason for ultimately terminating Alvarez’s

    employment     was   pretextual.     Regarding       pretext    for     her

    termination, Alvarez argues:

          [Alvarez] became so ill that she visited her
          physician and completed the necessary paperwork to
          secure FMLA leave. [] Schaible denied ever
          receiving those documents, so she provided them a
          second time. Although she was told she was
          eligible, [] Schaible then sent her on an
          impossible mission to secure additional information
          from her physicians to justify her obvious need for
          leave. Although she made additional appointments
          and attempted to appease [] Schaible, her physician
          was unable to provide whatever information it was
          he claimed he needed.

    (Doc. # 65 at 35). Thus, Alvarez argues that she has rebutted

    the   District’s     legitimate,    non-discriminatory         reason    by

    focusing on Alvarez’s first request for FMLA leave that

    Schaible    denied   receiving     and   asserting    that     Schaible’s

    request for additional medical certification was unjustified.

          But the record is clear that Alvarez never turned over

    sufficient medical documentation to support her request for

    FMLA leave. Schaible provided a line-by-line explanation of

    the deficiencies of the original medical certification and



                                       35
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 36 of 54 PageID 1678




    what additional information was required. (Doc. # 60-55).

    Although there is an undated amended certification in the

    record, that certification still did not provide all the

    information Schaible      requested. (Doc. # 60-56). For example,

    Schaible explained in response to the original certification

    that the doctor needed to “specify the estimated beginning

    and ending dates for the period of incapacity.” (Doc. # 60-

    55 at 2). Yet, the amended certification did not provide this

    information; instead, the original certification’s answer —

    “1 day at a time” — remains. (Doc. # 60-56 at 3). Thus, there

    is no genuine dispute of material fact as to whether the

    amended certification was sufficient to satisfy her burden to

    provide a needed medical certification.

            The October 13 letter then extended the deadline for

    Alvarez to provide a sufficient certification, and Alvarez

    responded that her doctor was processing the FMLA paperwork.

    (Doc. # 60-62 at 1-2). Yet, despite her representation,

    Alvarez did not provide a further medical certification.

    Thus,    the   District   ended   Alvarez’s   employment   based   on

    Alvarez’s failure to either support her request for FMLA leave

    or return to work. Alvarez has not rebutted this.

            In short, Alvarez has not established a “convincing

    mosaic” of circumstantial evidence of discrimination. Thus,


                                      36
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 37 of 54 PageID 1679




    summary    judgment   is     granted    on   the     claims       for   gender

    discrimination under Title VII and the FCRA.

          C.    ADEA and FCRA Age Discrimination2

          In   Count    III,     Alvarez    asserts      a        claim   for    age

    discrimination in violation of the ADEA. (Doc. # 29 at 11-

    13). Similarly, in Count IV, she pleads a claim for age

    discrimination in violation of the FCRA. (Id. at 13-14).

          “The ADEA prohibits employers from firing employees who

    are forty years or older because of their age.” Liebman v.

    Metro. Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015).

    “To   assert   an   action    under    the   ADEA,       an    employee     must

    establish that his age was the ‘but-for’ cause of the adverse

    employment action.” Id. “This showing can be made through

    either direct or circumstantial evidence.” Id.

          When a plaintiff relies on circumstantial evidence, as

    Alvarez does here, the McDonnell Douglas framework may apply.

    Id. “To make a prima facie case of age discrimination, the

    employee must show: (1) [she] was a member of the protected

    group between the age of forty and seventy; (2) [she] was

    subject to an adverse employment action; (3) a substantially


    2 “Disability and age-related discrimination actions under
    the FCRA are analyzed under the same framework[] as the []
    ADEA.” Mazzeo v. Color Resolutions Int’l, LLC, 746 F.3d 1264,
    1266 (11th Cir. 2014).


                                       37
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 38 of 54 PageID 1680




    younger person filled the position from which [she] was

    discharged; and (4) [she] was qualified to do the job from

    which [she] was discharged.” Id.

          The District argues that — for the same reasons argued

    regarding the gender discrimination claims — Alvarez “cannot

    demonstrate that she was subject to an adverse employment

    action or that she was constructively discharged.” (Doc. # 60

    at 28). Even if a prima facie case under the McDonnell Douglas

    framework is established, the District again argues it has

    already raised a legitimate non-discriminatory reason for its

    actions and that Alvarez cannot establish pretext. (Id.).

          Alvarez asserts that she has established a prima facie

    case of age discrimination. (Doc. # 65 at 27-28). She notes

    that she was over sixty years old at the time her employment

    ended, and she was replaced by a younger woman. (Id. at 28;

    Doc. # 66-20 at 1, 27). She insists there is “considerable

    testimony that [] Persaud favored younger employees, and

    treated them more favorably,” such as when Mr. Wetzel received

    a raise. (Id. at 28).

          Even assuming Alvarez has met her prima facie case, she

    has not rebutted the District’s non-discriminatory reason for

    ending   her   employment   for   the   reasons   explained   in   the

    previous section. Alvarez has not shown that the District’s


                                      38
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 39 of 54 PageID 1681




    explanation that Alvarez never provided a sufficient medical

    certification for FMLA leave lacks credibility. Thus, summary

    judgment is granted on these claims.

            D.     Title VII and FCRA Retaliation

            In    Counts    VIII   and    X,     Alvarez    pleads      claims   for

    retaliation in violation of Title VII and the FCRA. (Doc. #

    29 at 19-20, 21-22).

            The     McDonnell      Douglas        burden-shifting         framework

    frequently applies to Title VII retaliation cases. Jacomb v.

    BBVA Compass Bank, No. 18-11536, 2019 WL 5692666, at *3 (11th

    Cir. Nov. 4, 2019)(citing Brown v. Ala. Dep’t of Transp., 597

    F.3d 1160, 1181 (11th Cir. 2010)). “[A] plaintiff alleging

    retaliation must first establish a prima facie case by showing

    that: (1) [she] engaged in a statutorily protected activity;

    (2) [she] suffered an adverse employment action; and (3) [she]

    established a causal link between the protected activity and

    the adverse action.” Bryant v. Jones, 575 F.3d 1281, 1307–08

    (11th Cir. 2009).

            However,      the   Eleventh       Circuit     has   also    previously

    applied       the    “convincing     mosaic”    standard      to    Title    VII

    retaliation claims. See Calvert v. Doe, 648 F. App’x 925, 929

    (11th    Cir.       2016)(“Calvert     has    established      ‘a    convincing

    mosaic of circumstantial evidence’ that would permit a jury


                                           39
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 40 of 54 PageID 1682




    to infer that the county retaliated against him because of

    his previous lawsuit.”).

          Under either standard, Alvarez’s claims fail because she

    has not presented sufficient evidence of pretext. Aside from

    her improper attempt to proceed on a retaliatory hostile work

    environment theory (Doc. # 65 at 31), Alvarez bases her

    retaliation claims only on her termination or her alleged

    constructive discharge — the same adverse employment actions

    she relied on for her discrimination claims. See (Id. at

    30)(“Defendant disputes all three elements [of the prima

    facie case of retaliation], but as shown above, Plaintiff

    experienced    an   adverse   employment    action.”).3   Again,   as

    discussed in greater depth in Section F, infra, Alvarez cannot

    establish her claims for constructive discharge. Thus, only

    her termination may serve as an adverse employment action.



    3 The Court is aware that “[a] materially adverse action in
    the context of a Title VII retaliation claim includes any
    action that would have ‘dissuaded a reasonable worker from
    making or supporting a charge of discrimination.’” — a lower
    threshold than that for a discrimination claim. Jacomb, 2019
    WL 5692666, at *3 (quoting Crawford v. Carroll, 529 F.3d 961,
    973–74 (11th Cir. 2008)). Nevertheless, Alvarez has not
    specified any discrete materially adverse actions on which
    she bases her prima facie case of retaliation besides her
    termination or constructive discharge. (Doc. # 65 at 30). The
    only other adverse conduct Alvarez describes is mentioned
    only as support for her retaliatory hostile work environment
    theory, which the Court will ignore. (Id. at 31).


                                      40
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 41 of 54 PageID 1683




          And   while     the    parties     debate         whether     Alvarez    has

    satisfied    the     other    elements       of    her    prima     facie     case,

    resolution of those issues is not necessary. Just as with

    Alvarez’s sex and age discrimination claims, Alvarez has

    failed to rebut the District’s non-discriminatory reason for

    terminating     her       employment:       her    failure     to    provide      a

    sufficient medical certification to support the multiple

    weeks of leave she took from work. Because she never provided

    a sufficient certification nor returned to work, Alvarez was

    terminated. Thus, Alvarez has not established pretext and

    summary judgment is granted on these claims.

          E.     ADEA Retaliation

          Alvarez      also    alleges   that         the    District     retaliated

    against her in violation of the ADEA in Count IX. (Doc. # 29

    at 20-21).

          ADEA “[r]etaliation claims are governed by the same

    burden-shifting framework described” previously. Brillinger

    v. City of Lake Worth, 317 F. App’x 871, 877 (11th Cir. 2008).

    “To establish a prima facie case of retaliation, Brillinger

    must show that (1) he engaged in ADEA protected expression;

    (2) he suffered an adverse employment action; and (3) the

    adverse     action    was     causally       related      to   the    protected

    expression.” Id.


                                           41
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 42 of 54 PageID 1684




          The District argues that summary judgment is appropriate

    on this claim because Alvarez “did not complain of age

    discrimination during her employment; her first complaint of

    age discrimination was her amended charge of discrimination

    filed the year after she stopped reporting to work.” (Doc. #

    60 at 28 n.30).

          Alvarez   failed     to    respond   to   this    argument    in   her

    response. (Doc. # 65). Indeed, in the response’s section on

    retaliation,    Alvarez     merely    states     that    she   “expressly

    referenced discrimination and her gender in relation to []

    Persaud’s conduct” when she complained to Schaible. (Id. at

    30). While she alleges there is evidence that Persaud treated

    her poorly “because or her age and gender,” she never argues

    that she actually complained about age discrimination during

    her employment nor addresses the District’s argument that her

    claim fails for this reason. (Id.).

          Thus, Alvarez has abandoned her ADEA retaliation claim.

    See Edmondson v. Bd. of Trustees of Univ. of Ala., 258 F.

    App’x 250, 253 (11th Cir. 2007)(“In opposing a motion for

    summary judgment, a party may not rely on her pleadings to

    avoid judgment against her. There is no burden upon the

    district court to distill every potential argument that could

    be   made   based   upon   the    materials     before   it    on   summary


                                         42
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 43 of 54 PageID 1685




    judgment. Rather, the onus is upon the parties to formulate

    arguments; grounds alleged in the complaint but not relied

    upon in summary judgment are deemed abandoned.”); Powell v.

    Am. Remediation & Envtl., Inc., 61 F. Supp. 3d 1244, 1253 n.9

    (S.D.    Ala.      2014)(“[W]here         the   non-moving    party     fails   to

    address a particular claim asserted in the summary judgment

    motion but has responded to other claims made by the movant,

    the district court may properly consider the non-movant’s

    default      as    intentional      and    therefore   consider       the   claim

    abandoned.”), aff’d, 618 F. App’x 974 (11th Cir. 2015).

            Summary judgment is granted on the ADEA retaliation

    claim.

            F.    Constructive Discharge

            In Counts V, VI, and VII, Alvarez asserts claims for

    constructive discharge under Title VII, the ADEA, and the

    FCRA. (Doc. # 29 at 14-19).

            “A constructive discharge occurs when a discriminatory

    employer imposes working conditions that are ‘so intolerable

    that a reasonable person in [the employee’s] position would

    have been compelled to resign.’” Fitz v. Pugmire Lincoln-

    Mercury, Inc., 348 F.3d 974, 977 (11th Cir. 2003)(citation

    omitted).         This   is   a   high    standard   and     “[o]ne’s    working

    environment does not become objectively intolerable simply


                                              43
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 44 of 54 PageID 1686




    because it becomes less attractive.” Hipp v. Liberty Nat’l

    Life Ins. Co., 252 F.3d 1208, 1231-1235 (11th Cir. 2001).

            “Establishing a constructive discharge claim is a more

    onerous task than establishing a hostile work environment

    claim.” Bryant, 575 F.3d at 1298. Thus, necessarily, the

    conduct complained of must be “extreme [enough] to amount to

    a change in the terms and conditions of employment.” Faragher

    v. City of Boca Raton, 524 U.S. 775, 788 (1998). “‘[S]imple

    teasing,’ offhand comments, and isolated incidents (unless

    extremely serious) will not amount to discriminatory changes

    in the ‘terms and conditions of employment.’” Id. (citation

    omitted). Constructive discharge cannot be established by the

    “the ordinary tribulations of the workplace, such as the

    sporadic use of abusive language.” Id. (citation omitted).

            The Court agrees with the District that the actions of

    which     Alvarez    complains     fall     short    of    establishing

    constructive discharge. (Doc. # 60 at 22-23). True, Persaud

    was harsh on Alvarez in three staff meetings and at least

    fourteen emails. Even after she stopped reporting directly to

    him, Alvarez was disturbed by Persaud’s glaring at her and

    pacing outside the office around the time she left each day.

    She   felt   as   though   she   was    excluded    from   meetings   and

    micromanaged by her new supervisor, Ms. Carter. Alvarez was


                                       44
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 45 of 54 PageID 1687




    displeased       with    the     methods    the    HR     department      took   in

    investigating her complaint against Persaud and felt that its

    investigation of Ms. Rocha’s complaint against Alvarez was

    unfair. As a result, Alvarez “was often so anxious and upset

    at work that [she] became physically ill.” (Doc. # 66-20 at

    8). She was also fearful that Persaud or Schaible would attack

    her. (Doc. # 60-40 at 343:12-344:24, 345:5-22).

            While   Alvarez     no    doubt    considered       all    this   conduct

    hurtful    and    anxiety-producing,          this      conduct     was    not   so

    frequent or offensive to rise to the level of a constructive

    discharge. See Austin v. FL HUD Rosewood LLC, 791 F. App’x

    819, 825 (11th Cir. 2019)(“The comments, while undoubtedly

    hurtful to Austin, were not so frequent or offensive to rise

    to    the level needed to support a claim of constructive

    discharge.”); see also Poole v. Country Club, 129 F.3d 551,

    553   (11th Cir. 1997)(holding that constructive discharge

    claim    survived       summary    judgment       where    the    plaintiff      was

    “[s]tripped of all responsibility, given only a chair and no

    desk, and isolated from conversations with other workers”).

    Alvarez’s subjective feelings of anxiety-induced illness and

    fear of Persaud and Schaible should not be considered. See

    Doe v. Dekalb Cty. Sch. Dist., 145 F.3d 1441, 1450 (11th Cir.

    1998)(“In assessing constructive discharge claims, we do not


                                           45
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 46 of 54 PageID 1688




    consider     a   plaintiff’s     subjective      feelings       about    his

    employer’s actions.”).

          Simply put, taking all the evidence in the light most

    favorable to Alvarez, the workplace was not “objectively

    intolerable” such that a reasonable person would resign.

    Hipp, 252 F.3d at 1231-1235. Summary judgment is granted on

    these claims.

          G.     FMLA Interference

          In    Count     XI,   Alvarez     pleads   a    claim     for     FMLA

    interference. (Doc. # 29 at 22).

          “To establish an FMLA interference claim an employee

    must demonstrate by a preponderance of the evidence that he

    was denied a benefit to which he was entitled.” Bradley v.

    Army Fleet Support, LLC, 54 F. Supp. 3d 1272, 1277 (M.D. Ala.

    2014)(citing Pereda v. Brookdale Senior Living Communities,

    666 F.3d 1269, 1274 (11th Cir. 2012)). “Benefits under the

    FMLA include both taking leave and being reinstated following

    a leave period, subject to certain conditions.” Diamond v.

    Hospice of Fla. Keys, Inc., 677 F. App’x 586, 592 (11th Cir.

    2017). “With respect to an employee’s right to take FMLA

    leave,     unlawful   employer   interference        includes    not    only

    refusing to authorize FMLA leave, but also ‘discouraging an

    employee from using such leave.’” Id. (citation omitted). “In


                                       46
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 47 of 54 PageID 1689




    addition to showing interference, a plaintiff must show that

    she has been prejudiced by the FMLA violation in some way.”

    Id. “An employee need not ‘allege that his employer intended

    to deny the right; the employer’s motives are irrelevant.’”

    Martin v. Brevard Cty. Pub. Sch., 543 F.3d 1261, 1267 (11th

    Cir. 2008)(quoting Strickland v. Water Works and Sewer Bd.,

    239 F.3d 1199, 1208 (11th Cir. 2001)).

          According        to   the    District,         summary     judgment    is

    appropriate      on     this   claim        because    Schaible     acted    in

    compliance with the FMLA’s requirements but Alvarez herself

    failed to satisfy the requirement of submitting a complete

    and sufficient certification from her health care provider.

    (Doc. # 60 at 34).

          When Alvarez requested FMLA leave, the District was

    required to notify her of her eligibility to take FMLA leave

    within five business days. 29 C.F.R. § 825.300(b)(1). Because

    she sought leave for her own serious health condition, the

    District could — and did — require Alvarez to support her

    request   with    a    certification        issued    by   her   health     care

    provider. 29 C.F.R. § 825.305(a), (c). If the certificate was

    incomplete,      the    District    was       required     to    explain    the

    deficiencies to Alvarez and provide her seven days to provide

    a complete certification. 29 C.F.R. § 825.305(c). But if


                                           47
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 48 of 54 PageID 1690




    Alvarez    failed     to   provide        a   sufficient   and    complete

    certification, then the District was entitled to deny the

    request. Id.

          While Alvarez alleges she had submitted an FMLA request

    to Schaible earlier, there is no dispute that Alvarez did

    request FMLA leave on September 18, 2017. (Doc. # 60-62 at 1;

    Doc. # 60-40 at 355:9–16; Doc. # 60-53 at 1). Within the

    required    five-day   period,     Schaible      gave   Alvarez    a    blank

    certification form and notified Alvarez that she was eligible

    for FMLA leave. (Doc. # 60-53). Although Alvarez gave a

    certification    to    Schaible,     Schaible     considered      the   form

    insufficient because it included vague and confusing answers

    to some questions. (Doc. # 60-55). So, Schaible explained to

    Alvarez what additional information was required to determine

    whether she was eligible for FMLA. (Id.).

          Although Alvarez provided an amended certification, it

    was still insufficient because it did not provide all the

    additional information Schaible requested. (Doc. # 60-56). On

    October 13, 2017, Schaible let Alvarez know that the District

    had “not received the additional information [it] needed to

    approve [Alvarez’s] FMLA.” (Doc. # 60-61). He also extended

    the time for Alvarez to file the revised certification. (Id.).

    Alvarez acknowledged the extended deadline and stated that


                                         48
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 49 of 54 PageID 1691




    her doctor was processing the FMLA paperwork. (Doc. # 60-62

    at 1-2; Doc. # 60-40 at 356:17–20, 357:17–23). Still, Alvarez

    did not file a sufficient certification. Although Alvarez

    maintains that “her physician was unable to provide whatever

    information it was [Schaible] claimed he needed,” Alvarez

    does not deny that she never sent in additional paperwork in

    response to the October 13, 2017, letter. (Doc. # 65 at 35).

    Rather than terminate her employment when she missed the

    deadline, the District kept Alvarez’s job available for her

    return until December 26, 2017. (Doc. # 60-64). At that point,

    the District terminated Alvarez’s employment. (Id.).

          Alvarez argues these facts still support a finding that

    her FMLA rights were interfered with. Here argument as to

    this claim is as follows:

          Here, [Alvarez] received notice from [the District]
          that she was entitled to FMLA leave, and [] Schaible
          thereafter continued to refuse to accept the forms
          prepared by [Alvarez]’s physician, insisting that
          the forms were insufficient. Eventually, he
          notified [Alvarez] that she was actually not
          entitled to FMLA leave, which supports [Alvarez]’s
          prima facie interference proffer.

    (Doc. # 65 at 33).

          Alvarez’s    argument    is        unpersuasive.   The   District

    informed Alvarez on September 22 that she was eligible for

    FMLA leave — not entitled to it. (Doc. # 60-53). After Alvarez



                                        49
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 50 of 54 PageID 1692




    submitted her original medical certification, the District

    informed Alvarez why that certification was insufficient and

    gave her time to provide an amended certification. Alvarez

    never        provided   a   sufficient    certification.    The   amended

    certification still did not address all the issues raised by

    Schaible and was thus insufficient. (Doc. # 60-56). Despite

    Schaible’s October 13 letter and Alvarez’s response that her

    paperwork was in process, Alvarez never turned in another

    medical certification after that time.

            Therefore, the District acted lawfully when it denied

    Alvarez’s FMLA request. Alvarez was not denied an FMLA benefit

    to which she was entitled, because she never complied with

    the certification requirements to receive FMLA leave. Summary

    judgment is granted to the District on this claim.

            H.      FMLA Retaliation

            In     Count    XII,   Alvarez    asserts   a   claim   for   FMLA

    retaliation, alleging Alvarez was harassed and constructively

    discharged for requesting FMLA leave. (Doc. # 29 at 22-23).

            “FMLA retaliation is distinct from FMLA interference in

    that to succeed on a FMLA retaliation claim, an employee must

    demonstrate that his employer intentionally discriminated

    against him in the form of an adverse employment action for

    having exercised an FMLA right.” Bradley, 54 F. Supp. 3d at


                                         50
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 51 of 54 PageID 1693




    1282 (citing Krutzig v. Pulte Home Corp., 602 F.3d 1231, 1235

    (11th    Cir.   2010)).   “A   retaliation   claim,   therefore,   is

    different from an interference claim because an employee must

    show intent to retaliate.” Id.

            The McDonnell Douglas burden-shifting framework applies

    to FMLA retaliation claims. Hurlbert v. St. Mary’s Health

    Care Sys., Inc., 439 F.3d 1286, 1297 (11th Cir. 2006). “A

    plaintiff bringing an FMLA retaliation claim must show that

    his employer intentionally discriminated against him in the

    form of an adverse employment action for having exercised an

    FMLA right.” Bradley, 54 F. Supp. 3d at 1282. “To state a

    prima facie case of retaliation under the FMLA, a plaintiff

    must show that (1) [she] engaged in a statutorily protected

    activity, (2) [she] suffered an adverse employment action,

    and (3) the adverse action was causally related to a protected

    activity.” Id. “If the plaintiff makes out a prima facie case,

    the burden shifts to the defendant to articulate a legitimate,

    non-discriminatory reason for the adverse employment action.”

    Id.

            Alvarez argues that she has met her prima facie case

    because she “sought FMLA leave in September 2017, and on

    October 13, 2017, [] Schaible notified her that her absences

    would be considered unexcused and her position permanently


                                      51
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 52 of 54 PageID 1694




    replaced, terminating Plaintiff’s employment.” (Doc. # 65 at

    33).   Thus,       Alvarez    argues   that    the     termination     of    her

    employment is the adverse employment action relevant to this

    claim.

           She also asserts that she has established pretext. She

    points out that Schaible “denied ever receiving” the first

    set of paperwork Alvarez submitted to receive FMLA leave and

    “sent her on an impossible mission to secure additional

    information from her physicians to justify her obvious need

    for leave.” (Doc. # 65 at 35).

           This is not persuasive. Alvarez has not rebutted the

    reason she was terminated: she did not provide Schaible a

    sufficient medical certification by the October 20, 2017,

    deadline, nor did she ever return to work. The temporal

    proximity between Alvarez’s request for leave in September

    2017   and    her    termination       —    regardless    of    whether      that

    termination occurred on December 26, 2017, or earlier on

    October      20,    2017,    the   deadline    to     provide    the   amended

    certification — is not sufficient by itself to establish

    pretext. See Hurlbert v. St. Mary’s Health Care Sys., Inc.,

    439 F.3d 1286, 1298 (11th Cir. 2006)(“The close temporal

    proximity     between       Hurlbert’s      request    for     leave   and   his

    termination — no more than two weeks, under the broadest


                                           52
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 53 of 54 PageID 1695




    reading of the facts — is evidence of pretext, though probably

    insufficient to establish pretext by itself.”).

          Despite     her   claim    that    obtaining    the      additional

    information was “an impossible mission,” Alvarez has not

    created a genuine issue of material fact as to whether

    Schaible    was   unreasonable    for    requesting      the   additional

    information for the certification. The record reflects that

    Alvarez did not provide Schaible an amended certification in

    response to his October 13 letter by the deadline set in the

    letter. Taking all the evidence in the light most favorable

    to Alvarez, Alvarez has not carried her burden of supporting

    her FMLA retaliation claim. Summary judgment is granted on

    this claim.

    IV.   Conclusion

          Summary judgment is appropriate on all of Alvarez’s

    claims. Thus, the Court grants the District’s Motion.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant Lakeland Area Mass Transit District’s Motion

          for Summary Judgment (Doc. # 60) is GRANTED.

    (2)   The Clerk is directed to enter judgment in favor of

          Defendant    Lakeland     Area    Mass   Transit    District    and




                                       53
Case 8:19-cv-01044-VMC-SPF Document 75 Filed 06/25/20 Page 54 of 54 PageID 1696




          against Plaintiff Brenda Alvarez on all claims of the

          second amended complaint.

    (3)   Thereafter, the Clerk is directed to CLOSE the case.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    25th day of June, 2020.




                                      54
